On Rehearing.
Eor the reasons above assigned'it is ordered and decreed that the decrees heretofore rendered by the court below and by this be amended *1102so as to read as follows: It is therefore ordered, adjudged, and decreed that the sale and transfer from L. A. Potier to Treville Thibodeau, of date August 13,1867, be and the same is hereby annulled and avoided, in so far as and to the extent that it affects the legitimes of the plaintiffs in this case, and that the said plaintiffs be decreed owners of the property so transferred to the extent of the fraction for which they are ' forced heirs of their said grandfather, and that this case be remanded for the sole purpose of ascertaining and fixing that fraction.
It is further ordered that appellees pay costs of appeal, and appellants those of the court below.
Mr. Justice DeBlanc adheres to the original opinion in this case.